Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 1 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 2 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 3 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 4 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 5 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 6 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 7 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 8 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 9 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 10 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 11 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 12 of 15
06558-RS Document 1 Filed 09/17/20
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 14 of 15
Case 3:20-cv-06558-RS Document 1 Filed 09/17/20 Page 15 of 15
